Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 19, 21 and 22 have been cancelled;

Reasons for Allowance
Claims 1-13 and 15-18 are allowed.
This application is in condition for allowance except for the presence of claims 19, 21 and 22 directed to an invention non-elected without traverse on February 6th 2020.  Accordingly, claims 19, 21 and have been cancelled.
Note: While Applicant amended claim 19 to require all the method limitations of allowable claim 1, claims 19, 21 and 22 are drawn to a product (i.e., an essential oil) that is limited and defined by process limitations, as such, the patentability of the essential oil product and not the recited process steps must be established. As set forth in MPEP §2113, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

The following is an examiner’s statement of reasons for allowance:
	The closest prior art, Darup et al., (EP 1228701 A1) discloses an extraction method for obtaining an oil phase comprising ingredients such as flavoring substances, vitamins and polyphenols from fresh foodstuff comprising the following steps: (a) providing a food, (b) adding an extractant (e.g., vegetable oil), (c) grinding the foodstuff and the extractant into a mash; and (d) separation into an extraction phase, which is an oil phase, and aqueous phase comprising solids, which are than separated further by centrifugation. Masuko “Ultra-fine friction grinding machine” discloses colloid mills to provide a mash with unified size ultrafine particles (i.e., a wet grind) with grind particle size that meet the claimed particle size, and Flottweg “The Flottweg Tricanter® a High Quality and Versatile Decanter Centrifuge” discloses using a three-phase separator (i.e., a tricanter) where the aqueous phase, oil phase and solid phase are separated instantly is a quicker separation process, as it rids the extra centrifugation separating the solid phase from the aqueous phase. However, the prior art fails to disclose using a 2-phase separator following the three-phase separator, to attain oil phase that is freed of sediments and suspended matter as recited in independent claim 1. 
	In view of the fact that the three-phase separation in Flottweg is disclosed to be an improvement over a two-phase separation, it would not have been obvious to a 
In light of the above, the rejections of record are untenable and thus, the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792